Opinion filed September 25, 2008 











 








 




Opinion filed September
25, 2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00151-CV
                                                    __________
 
                                  REMIGIO A. MARTINEZ, Appellant
 
                                                             V.
 
                        TEXAS
DEPARTMENT OF CRIMINAL JUSTICE 
CLASSIFICATIONS
AND RECORDS, Appellee
 

 
                                         On
Appeal from the 106th District Court
 
                                                         Dawson
County, Texas
 
                                              Trial
Court Cause No. 08-03-17857
 

 
                                              M E
M O R A N D U M   O P I N I O N
Remigio
A. Martinez sued the Texas Department of Criminal Justice Classifications and
Records.  In his pro se petition, Martinez alleged that defendant wrongfully
placed his records, made fraudulent misrepresentations, deprived him of his due
process rights, and violated double jeopardy protections.  The trial court
dismissed all of his claims for want of jurisdiction.  We affirm.
In
his brief, Martinez contends that the trial court abused its discretion because
it did not hear his first amended petition and because it did not conduct a
fact hearing.  We disagree.




The
record does not support Martinez=s
claim that the trial court did not consider his first amended petition.  His
first amended petition was filed the day the trial court entered its order. 
The order recites that Martinez=s
pleadings have been considered and that all of his claims against defendant are
dismissed.  We note that nothing in the first amended petition changes the
basis for the trial court=s
ruling.
A
trial court must determine at the earliest possible opportunity whether its
jurisdiction has been invoked.  Tex. Dep=t of Parks & Wildlife v. Miranda,
133 S.W.3d 217, 224 (Tex. 2004).  Defendant filed a motion to dismiss for want
of jurisdiction, which was included in its answer.  A de novo review supports
the trial court=s
ruling.  Id.  Martinez has not established that the trial court erred.
All
of Martinez=s
arguments have been considered, and each is overruled.  
The
order of the trial court is affirmed.
 
PER CURIAM
 
September 25,
2008
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.